MEMO OPINION
PER CURIAM:
Section 93-1404, R.C.M.1947, provides that the numbers of jurors shall be enclosed in separate black capsules, identical in all respects. The Supreme Court has been informed that great difficulty has been encountered by the Clerks of the District Courts of various counties in attempting to secure black capsules, none appearing to be available at the former normal price but must be specially made on order and the prices quoted are approximately five times the price of other available capsules.
It would appear that the Legislature did not intend to require this waste of the taxpayers’ money. We are further informed that white (and we assume other colors) opaque capsules are available at reasonable cost. If all capsules are identical in all respects the purpose of the statute would be achieved, that being that there be no unfairness in the selection of jurors in our courts, as we expressed in State ex rel. Henningsen v. District Court, 136 Mont. 354, 348 P.2d 143.
It is our opinion, therefore, that identical opaque capsules, though not black, would not be such a deviation as to constitute a material departure from the provisions of the statute.
The Clerk of this Court is directed to give notice to all Judges and Clerks of the District Courts by mailing each a copy of this Memo Opinion.